239 F.2d 646
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.The COLD METAL PROCESS COMPANY, Respondent.COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.The LEON A. BEEGHLY FUND, The Union National Bank ofYoungstown, Ohio, Trustee, Respondent.
Nos. 13049, 13050.
United States Court of Appeals Sixth Circuit.
Nov. 21, 1956.

Charles K. Rice, John Potts Barnes and Lee A. Jackson, Washington, D.C., for cross-petitioner.
Howard F. Burns, Baker, Hostetler & Patterson, Cleveland, Ohio, for cross-respondents.
PER CURIAM.


1
Pursuant to the agreement of counsel, it is ordered that the cross-petitions of the Commissioner of Internal Revenue in these cases be and they hereby are dismissed.  25 T.C. 1333.